Citation Nr: 0702556	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, secondary to 
exposure to Agent Orange.  

3.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.  

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an increased evaluation for diabetes 
mellitus with hypertension, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2004 and June 2005 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

In argument submitted to the Board in August 2006, the 
veteran and his representative are seeking a separate 
evaluation for hypertension symptomatology, as associated 
with and included in the grant of service connection for 
diabetes mellitus.  Inasmuch as that matter has not been 
properly developed and is not currently before the Board, it 
is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran served in combat in the Republicof Vietnam.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD.  

3.  There is no evidence of peripheral neuropathy of the 
lower and/or upper extremities.

4.  The veteran is not shown to have had a disability 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam, and any current skin 
disorder of the hands is not attributable to any event during 
service.

5.  Hearing loss was not manifested during the veteran's 
active service, and sensorineural hearing loss as an organic 
disease of the nervous system was not manifested either in 
service or to a compensable degree within one year after his 
separation from service.  The veteran has not presented 
competent medical evidence of a nexus between any current 
hearing loss and service. 

6.  The veteran's diabetes mellitus is managed by restricted 
diet and insulin without regulation of activities or 
hospitalization.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), (2006).

2.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by military service, and 
may not be presumed to have been incurred in service due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A skin disorder of the hands was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service secondary to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

5.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code (DC) 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In letters dated in June 2004 and January 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send any other medical records supporting his claims, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim". 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in SOCs dated in 
2005, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service medical records (SMRs) show treatment for acne in 
March and October of 1969.  However there was no evidence of 
a chronic skin disorder at discharge in August 1969 and 
clinical evaluation of the skin was normal.  These records 
are otherwise completely negative for complaints, findings or 
treatment suggestive of psychiatric illness, peripheral 
neuropathy, or hearing loss.  At separation the veteran 
denied any history of hearing loss, or nervous trouble.  
Clinical evaluation of the ears, vascular system, 
extremities, and psychiatric status were all normal.  

A review of the veteran's DD Form 214 discloses the veteran 
served on active duty in the Republic of Vietnam during the 
Vietnam era and was awarded the Combat Infantryman Badge 
(CIB).

Post-service treatment records show the veteran was briefly 
hospitalized in November 2003 with newly diagnosed diabetes 
and mild ketoacidosis.  Additional clinical records dated in 
2004 reflect continued treatment for diabetes mellitus.  In 
March 2004, the veteran indicated that his blood sugars were 
running about 102-125 in the morning and 98-140 in the 
evening.  It was noted that he had modified his diet and that 
there was slight improvement in blood sugar control since the 
addition of Metformin.  In May 2004, he reported his morning 
blood sugar level was 110, and he was adhering well to his 
diabetic diet.  There were no chronic complications 
associated with the diabetes.  The remaining records show 
during follow-up treatment in May 2004, the veteran 
complained of dry, cracked and itchy palms, diagnosed as 
palmar rash.  There were also occasional complaints of leg 
cramps and heel pain for which he was given shoe inserts.  No 
peripheral neuropathy was identified or diagnosed.

On VA examination in September 2004, the veteran's history of 
sciatic nerve injury due to gunshot wound to the right 
buttocks was noted as was his recent diagnosis of diabetes.  
He reported that he had never been treated with oral 
medication, but Metformin had been added to his insulin.  His 
other medications consist of Simvastatin 40 milligrams, NPH 
insulin 70/30 units in the morning and 10 units in the 
evening and Metformin 500 milligrams daily.  A recent blood 
sugar level in 2003 was recorded as 133 and urine was 
negative.  His current glucose level on examination was 102.  
The examiner noted a slight elevation in blood pressure at 
150/92 in 2003, but veteran was not being treated for 
hypertension at the present time.  The veteran also 
complained of foot pain which he attributed to his steel-
pointed shoes he wore for work.  

Examination revealed no significant abnormalities of the 
upper or lower extremities with the exception of absent to 
decreased knee and ankle jerk in the right lower extremity 
and hyperesthesia extending from the buttock to the distal 
toes.  The examiner noted that this was most likely the 
residual of the gunshot wound to the buttocks.  The veteran's 
blood pressure readings were 110/80 and 116/80.  There was no 
indication from the examiner that the veteran's activities 
were regulated and no evidence of diabetic peripheral 
neuropathy.  The pertinent diagnoses were diabetes mellitus 
insulin-dependent since onset with no history of or 
significant clinical findings of complications; hypertension 
currently untreated and normal at the time of the 
examination; and residuals of gunshot wound of the right 
buttocks area with sciatic involvement for which the veteran 
is already service-connected.  The examiner concluded that 
the hypertension was due to insulin resistance and related to 
the diabetes.  

In October 2004, the RO established service connection for 
diabetes with hypertension and assigned a 20 percent 
evaluation.  

Additional records show that during diabetic foot examination 
in November 2004, there were no skin breaks, deformity, 
erythema, trauma, pallor on elevation, dependent rubor, nail 
deformities, extensive callus or pitting edema noted.  
Sensory examination was within normal limits.  The dorsalis 
pedis and posterior tibial pulses were present and within 
normal limits.  The veteran had no complaints of foot pain, 
which had improved with better control of his blood sugar.  
Additional ongoing evaluation of the veteran's blood sugar 
levels were noted in the medical records.  During this time 
the veteran also underwent a PTSD screen which was negative.  

The veteran underwent VA examination in April 2005.  The 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of his combat service and noted his 
post-service symptoms and complaints.  It was noted that the 
veteran received the CIB and a Purple Heart and had served as 
an infantryman with Company C, 1/35th Infantry.  He was 
involved in a 6 man long-range reconnaissance patrol in Laos 
and on the Ho Chi Minh trail.  The veteran described several 
stressors including witnessing people "get blown in half" 
and staying with a dying man, whose "brains were falling out 
of head, until he died.  He noted that helicopters were not 
able to reach injured personnel due to the heavy jungle 
canopy and danger of giving away team positions.  He reported 
that he lost a number of comrades he became close to while 
living with them in the jungle and that it was difficult to 
allow himself to feel sad about these losses because he might 
get distracted and be killed.  He never used drugs or alcohol 
to cope in Vietnam and did not receive any counseling.  The 
veteran received shrapnel injures and 6 gunshot wounds to his 
right buttock and thigh near Plei Ku.  He spent several 
months recovering from his wounds.  

Post-service, the veteran reported a stable occupation and 
marital history.  He enjoyed his work and denied any problems 
performing his job or getting along with others.  He enjoyed 
his family and was close to his wife and children.  He has 
friendships and pastimes he enjoyed and he takes care of his 
health.  However, he complained that Vietnam events started 
bothering him more as he has gotten older.  He has not 
discussed Vietnam with either his wife of 30 years or his 
adult children.  At work he does his best to get along and 
denied any problems in relationships, but constantly looks 
over his shoulder to make sure no one is following him.  He 
reports that he is fairly successful at controlling his 
anger, but sometimes loses patience when he feels others do 
not understand what he went through in Vietnam.  He denied 
any loss of interest in activities he enjoyed prior to the 
service or problems with concentration.  He was able to focus 
at work.  

The veteran reported that it took him 6 years to get over 
living like an animal in the jungle and that he was unable to 
sleep at all when first came home.  He reported no problems 
getting along with people during the day and only felt 
frightened at night.  He has been bothered by having people 
behind him since his return from Vietnam.  Hearing a car back 
fire causes him to jump and want to hit the ground.  He is 
easily awakened by noise, but denied nightmares.  He was 
bothered by memories of killing and watching people die.  His 
conscience bothers him and he feels guilty although he 
realizes these actions were part of war.  He is afraid to 
keep a weapon in the house because he does not want to hurt 
his family and avoids situations that anger or upset him 
since this causes memories and flashbacks.  He described his 
flashbacks as a reaction of wanting to grab a weapon and 
shoot somebody.  When angered he tries to ignore the remark 
or behavior and walk away.  He denied problems with crowds.  
Loud noises startle him and he has never recovered from his 
reflex to hit the ground.  

The examiner concluded the veteran's current symptoms appear 
below the threshold for a diagnosis of PTSD.  It was noted 
that the veteran was exposed to life threatening events and 
sat with dying comrades.  He was wounded himself and 
responded to these events with intense feelings of fear and 
helplessness.  Currently he reports mild hypervigiliance, 
exaggerated startle response, guilt feelings about taking 
lives, painful memories, and avoidance of conversations about 
Vietnam and situations that upset him and trigger aggressive 
feelings.  His sleep was not significantly disturbed although 
he wakens easily to noises.  He denied problems with temper, 
loss of interest, crowds, nightmares or emotional detachment 
or numbing.  He also denied persistent distressing 
recollection or nightmares of Vietnam events.  There was no 
Axis one or two diagnoses given at that time.  

During a VA audiological examination dated in April 2005, the 
veteran indicated combat from 1967 to 1969 and described 
significant military noise exposure from multiple sources 
including B-52 aircraft, 105 mm, 155mm, and 175mm Howitzers, 
and small arms fire including the M-60 machine gun.  Post-
service the veteran worked as an electronic technician for 22 
years with significant noise exposure from working close to 
heavy equipment, but noted that ear protection was always 
worn.  An audiogram revealed high-frequency sensorineural 
hearing loss, bilaterally.  Puretone thresholds for the right 
ear were 5, 15, 10, 25, and 45 decibels at 500, 1000, 2000, 
3000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 5, 15, 15, 45, and 60 decibels.  
Average puretone threshold was 24 for the right ear and 34 
for the left ear.  Speech recognition scores on the Maryland 
CNC wordlist were 100 for both ears.  The results were 
summarized as normal hearing in the right ear for all 
frequencies , except 4000 Hz and 6000 Hz, which were at a 
moderate sensorineural hearing loss level.  Left ear hearing 
limits up to and including 2000 Hz were normal and then 
become a moderate sensorineural hearing loss at 3000 Hz and 
above.  

The examiner explained that, since review of SMRs was 
negative of hearing loss and tinnitus and the veteran was 
noted to have normal audiometric thresholds recorded at 
separation from service in 1969, it would appear that his 
current hearing loss and occasional right-sided tinnitus 
occurred subsequent to service.  The examiner then concluded 
that the most likely etiology of both would be a combination 
of genetic and environmental factors that have occurred 
subsequent to separation from service.  The examiner further 
explained that hearing loss caused by noise exposure/acoustic 
trauma occurs at the time of insult, not years later.  
Therefore, it is less likely than not that the veteran's 
current hearing loss and occasional right-sided tinnitus were 
related to military service, particularly to military noise 
exposure/acoustic trauma.  The examiner also concluded the 
right sided tinnitus described by the veteran should not be 
considered pathologic nor significantly disabling.  

III.  Service Connection Issues

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change in criteria from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Hence, the Court noted that a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

Inasmuch as the record indicates that the veteran was awarded 
the CIB and that his claimed stressors relate to combat 
experiences, and in light of the fact that there is no 
evidence to the contrary, the Board finds that he did engage 
in combat with the enemy and concedes that he has the in-
service stressor required for service connection for PTSD.

However, the critical element is that, based on the record as 
a whole, the veteran lacks a proper diagnosis of PTSD related 
medically to any in-service combat stressors.  In this 
regard, the Board notes that the veteran's stressors, which 
were alleged with some specificity by him during his April 
2005 VA examination, did not result in a diagnosis of PTSD.  
This examination was based upon a specific review of the 
veteran's claims folder and his account of combat stressors, 
and the examiner specifically concluded that the findings 
shown on examination did not meet the diagnostic criteria for 
PTSD.  The Board finds the resulting opinion highly probative 
in that the VA examiner identified which PTSD diagnostic 
criteria the veteran did and did not meet under the DSM-IV.  
Specifically, the examiner considered the relevant diagnostic 
criteria and opined the veteran did not warrant a diagnosis 
of PTSD based on his failure to meet that criteria and 
specified the ways in which the veteran failed to manifest 
such criteria.  This medical opinion has not been rebutted by 
any specific opinion or clinical evidence of record.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

B.  Peripheral Neuropathy

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet App 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the "impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

The primary impediment to a grant of service connection for 
peripheral neuropathy is the absence of medical evidence of a 
diagnosis.  Post-service medical records cover the period 
from 2003 to 2005, and are negative for complaints findings 
or treatment suggestive of peripheral neuropathy.  The 
veteran has complained of leg and foot pain, possibly 
associated with diabetes.  However, there was no additional 
follow-up treatment and there is nothing in the medical 
records to suggest that the symptoms constituted peripheral 
neuropathy.  The veteran has not otherwise provided competent 
medical evidence of current peripheral neuropathy.  

The Board notes that the overwhelming medical evidence of 
record indicates that the veteran does not currently have 
peripheral neuropathy.  Accordingly, there is no disability 
to service connect.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992)

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

C.  Skin disorder of the hands

For purposes of establishing service connection for a 
disability resulting from exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In this case, it is clear that the veteran has been treated 
for skin conditions, variously diagnosed as acne and palmar 
rash.  It is also established that he was presumably exposed 
to herbicides during his Vietnam service.  Beyond those 
facts, however, there is no medical evidence of record that 
supports a claim for service connection for a skin condition.  
Neither of these skin disorders is statutorily recognized as 
presumed to result from herbicide exposure.  The veteran has 
not been diagnosed with chloracne.  Therefore, presumptive 
service connection for the veteran's current skin disorder, 
even assuming exposure to Agent Orange, is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

The 
SMRs are entirely negative for complaints or findings of a 
skin disorder, with the exception of acne.  However, the 
episode was apparently acute and transitory as there are no 
subsequently dated SMRs on file reflecting further 
complaints, evaluation, or treatment during his remaining 
time in service.  Moreover, the earliest recorded medical 
history places the presence of skin problems in 2004, more 
than 35 years after the veteran's discharge from active 
service in 1969.  The veteran has not brought forth any 
competent evidence that would establish a nexus between skin 
disorder and military service, and no examiner has attributed 
the veteran's skin disorder to military service, to include 
exposure to Agent Orange.  Based upon the foregoing, the 
Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between a skin disorder of 
the hands and military service.  Consequently, the veteran's 
claim for service connection must be denied.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

D.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

Under these criteria, it is clear that the veteran currently 
has hearing loss, as shown by the 2005 audiometric results.  
Moreover, there is no controversy in this case as to whether 
the veteran was exposed to noise trauma in service.  Inasmuch 
as the record indicates that he was awarded the CIB, his 
account of noise exposure is credible and entirely consistent 
with the circumstances of his service.  As a combat veteran, 
he is entitled to have his statements accepted.  38 U.S.C.A. 
§ 1154(b).  

However, the fact that the veteran was exposed to noise 
trauma in service does not, by itself, establish a basis for 
the grant of service connection for hearing loss and/or 
tinnitus documented many years after service.  Section 
1154(b) does not establish service connection for a combat 
veteran; rather it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 
(1999).

The problem in this case is that the SMRs do not refer to any 
loss of hearing, tinnitus, or other indications of the onset 
of a disability, and the other available medical reports are 
dated many years after the veteran's service ended.  
Therefore, the question that must be answered in this case is 
whether the hearing loss the veteran has now is the result of 
the noise trauma he underwent in the 1960s.

To that end the medical evidence of record has demonstrated 
no continuity of symptomatology since 1969 and the veteran 
has not brought forth any competent evidence that would 
establish a nexus between his current symptoms and military 
service.  In fact, the record contains no clinical reference 
to hearing loss or tinnitus before 2005, more than 30 years 
after service discharge.  The audiologist who examined the 
veteran and reviewed the evidence of record diagnosed 
bilateral sensorineural hearing loss, and found that any 
progression of hearing loss was not be a result of military 
combat noise exposure, but rather from genetic and 
environmental factors.  This opinion was based upon review of 
the veteran's claims folder, including SMRs.  In rendering 
his opinion, the VA physician took into consideration the 
veteran's history of noise exposure during service as well as 
post-service noise exposure to support his conclusion.  

The Board also acknowledges, and has no reason to doubt, the 
veteran's assertions that he was exposed to noise trauma in 
service from weapons fire, and that he believes this exposure 
caused his hearing loss and tinnitus.  However, while he is 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as medical etiology and causation of 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

IV.  Increased Rating - Diabetes

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran currently has a 20 percent evaluation for 
diabetes mellitus.  A 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent evaluation.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119,DC 7913 (2006).

The evidence shows that the veteran's diabetes requires him 
to be on insulin and a modified diet, which warrants the 
current 20 percent evaluation under DC 7913.  However, there 
is no objective medical evidence that his activities are or 
should be restricted due to his diabetes mellitus.  Neither 
the September 2004 VA examination report nor the outpatient 
records show that a doctor has determined that regulation of 
activities is medically required as necessary for a 40 
percent rating.  

Accordingly, an increased rating is not warranted under the 
criteria for evaluating diabetes mellitus.  DC 7913 (2006).  
The Board has considered the veteran's contentions in making 
this decision and considers his contention credible insofar 
as he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  Therefore the current level of 
disability shown is encompassed by the rating assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
a higher evaluation is not warranted for any portion of the 
time period under consideration.  Moreover, at no time since 
the grant of service connection has the medical evidence 
supported the assignment of an evaluation in excess of 20 
percent; therefore, there is no basis for the assignment of a 
staged rating under the Fenderson case.

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for peripheral neuropathy of the upper and 
lower extremities, claimed as secondary to exposure to Agent 
Orange, is denied.

Service connection for a skin disorder, claimed as secondary 
to exposure to Agent Orange, is denied.

Service connection for hearing loss is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


